FILED
                            NOT FOR PUBLICATION                              APR 19 2012

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



UNITED STATES OF AMERICA,                        No. 10-10458

               Plaintiff - Appellee,             D.C. No. 2:05-cr-00363-GMN

  v.
                                                 MEMORANDUM *
JOHN ASEPH,

               Defendant - Appellant.



                    Appeal from the United States District Court
                             for the District of Nevada
                    Gloria M. Navarro, District Judge, Presiding

                             Submitted April 17, 2012 **

Before:        LEAVY, PAEZ, and BEA, Circuit Judges.

       John Aseph appeals from the 51-month sentence imposed following his

guilty-plea conviction for six counts of wire fraud, in violation of 18 U.S.C.

§ 1343. We have jurisdiction under 28 U.S.C. § 1291, and we affirm.




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Aseph contends that the district court abused its discretion by basing his

sentence on an unreliable amount of loss not substantiated by either probation or

the parties. The district court correctly calculated the advisory guidelines range

based on the stipulated amount of loss. Contrary to Aseph’s contention, the district

court did not select a sentence at the high end of the guidelines range based on its

belief that the loss was greater than the stipulated amount. Rather, the court

properly considered the totality of the circumstances and the 18 U.S.C. § 3553(a)

sentencing factors in arriving at a substantively reasonable, within-Guidelines

sentence. See Gall v. United States, 552 U.S. 38, 51 (2007).

      AFFIRMED.




                                          2                                      10-10458